DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/06/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey B. Huter on 07/20/2022.

The application has been amended as follows: 

Replaced entire text of claim 1 as follows:
An anode, the anode comprising:
a current collector; and
an active material layer on the current collector, the active material layer comprising:
a plurality of silicon particles providing the anode with a silicon content of greater than 94% and up to 97% by weight of the anode; and 
a pyrolytic carbon structure comprising a framework around the plurality of silicon particles of the active material layer, 
wherein the pyrolytic carbon structure comprises between 4% and 5% of the weight of the anode after pyrolysis below 600°C.

Cancelled claim 8.

Replaced entire text of claim 21 as follows:
A battery, comprising:
an anode;
a cathode; and
a separator between the anode and the cathode,
wherein the anode comprises a current collector and an active material layer on the current collector;
wherein the active material layer comprises a silicon content of greater than 94% and up to 97% by weight of the anode; [[and]]
wherein the active material layer comprises a pyrolytic carbon framework; and 
wherein the pyrolytic carbon structure comprises between 4% and 5% of the weight of the anode after pyrolysis below 600°C.

Cancelled claim 28.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chu et al. (US 2012/0009483 A1) discloses a negative electrode ([0008], [0035], [0068], [0083-0084], [0124-0132]), which reads on claimed anode, the anode comprising: a current collector ([0086], [0127], [0132], [0141]); an active material layer (negative active material layer) ([0083-0084] and [0124-0126]) on the current collector ([0141]), wherein the active material layer comprises metal-based active material that includes silicon with an amount of 90% to about 98 wt % based on the total weight of the anode ([0068], [0083-0084], [0126]). Chu further discloses that silicon content is 90% to about 98 wt % based on the total weight of the anode ([0126]). Therefore, claimed range (94-97%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)). Chu further discloses that the active material layer includes a binder ([0126-0128]), wherein the binder is polyamide-imide (PAI) ([0128]), which is a carbon-based binder as in the case of the instant application ([0037] of instant application). 
However, Chen does not explicitly disclose that the active material layer comprises a pyrolytic carbon structure comprising a framework around a plurality of silicon particles of the active material layer.
Suzuki discloses an anode for lithium secondary battery (see Abstract) wherein the active material comprising silicon and binder is heat treated such that the binder or resin decomposes and form a pyrolytic carbon structure (soft carbon structure) around the silicon particles (see Abstract and 5:62-6:34), which subsequently increases the conductivity (6:21-27).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have heat treated the active material as taught by Suzuki such that conductivity of the sintered material is increased by forming a soft carbon or pyrolytic carbon structure around the silicon particles.
However, neither Chu nor Suzuki disclose that the pyrolytic carbon structure comprises between 4% and 5% of the weight of the anode after pyrolysis below 600°C.  Instant application discloses a low-temperature pyrolysis allows for an active material with sufficient amount of pyrolytic carbon structure such as glassy carbon that further enhances the conductivity of the anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721